Case 1:19-cv-03787-LGS Document 3 Filed 05/01/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS . DEFENDANTS
Michael Mader, and all others similarly situated Experian Information Solutions LLC
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (JF KNOWN)

Austin C. Smith
Smith Law Group LLP
3 Mitchell Place, New York NY 10017, phone: 917.992.2121

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Plaintiff seeks releief under 15 U.S.C. 1681 for violations of the Fair Credit Reporting Act.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No MyesO

ifyes, was this case Vol.[_] Invol. [_] Dismissed. No[7] Yes [] _Ifyes, give date & Case No.

Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes Cc]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 367 HEALTHCARE 375 FALSE CLAIMS
[ ] 110 INSURANCE [ }310 AIRPLANE PHARMACEUTICAL PERSONAL 1 } 695 DRUG RELATED [ 1422 APPEAL ti
{ 1120 MARINE [ 1815 AIRPLANE PRODUCT —[NJURY/PRODUCT LIABILITY gei7uRE OF PROPERTY 28 USC 158 [ 1376 QUI TAM
{1130 MILLER ACT LIABILITY [ ] 365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL { ]400 STATE
[1140 NEGOTIABLE [ 1320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 99 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER |-}368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[1150 RECOVERY OF —_[ ] 380 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ 1460 DEPORTATION
OF JUDGMENT —[_ } 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[1154 MEDICARE ACT —{ 1345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
{1152 RECOVERY OF LIABILITY [ ] 370 OTHER FRAUD 7 ORGANIZATION ACT
DEFAULTED” [1850 MOTOR VEHICLE [1371 TRUTH IN LENDING [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION RCo)
STUDENT LOANS = [ 1355 MOTOR VEHICLE [ ]840 TRADEMARK [9 480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ 1490 CABLE/SATELLITE TV
1 1183 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL _—s LABOR [ ] 861 HIA (139587) [ ]850 SECURITIES/
OF VETERAN'S —[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ 1385 PROPERTY DAMAGE -—[{_ 1710 FAIR LABOR [ | 863 DIWC/DIWW (405(g)) EXCHANGE
[ ]160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ] 864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT { ] 865 RS! (405(g))
[190 OTHER PRISONER PETITIONS RELATIONS [ 1890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTIONS
[1195 CONTRACT [ 1510 MOTIONS TO [| 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE Leave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ 1540 MANDAMUS & OTHER = [ ]791 EMPL RET INC 26 USC 7609 [ ] 805 FREEDOM OF
[1440 (Novena ones SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ 1481 VOTING IMMIGRATION [ ] 896 ARBITRATION
[1210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS [] 899 ADMINISTRATIVE
CONDEMNATION — [ 1443 HOUSING/ [ 1462 NATURALIZATION PROCEDURE ACTIREVIEW OR
[]220 FORECLOSURE Cats (ACCOMMODATIONS [ ] 560 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & [ ]555 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS flee SrerUTee ONALITY OF
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ }245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ 1290 ALL OTHER [ 1448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

 

Vv CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND 39999000 OTHER JUDGE DOCKET NUMBER

Check YES only if demanded in complaint
JURY DEMAND: &l yEs CNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form tH-32).
Case 1:19-cv-03787-LGS Document 3 Filed 05/01/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[¥] 1 original [_] 2 Removed from [_]3 Remanded [_] 4 Reinstated or [J] 5 Transferred from [] 6 Ligation 17 segetton
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
r] a. allparties represented = Court

(_]8 Multidistrict Litigation (Direct File)
[_] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(1 us. PLAINTIFF [2 U.S. DEFENDANT [%] 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF. DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A [138[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ 14 FOREIGN NATION [16 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Michael Mader

101 Ave D Apt. F

New York, NY

New York County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

Experian Information Solutions LLC
475 Anton Blvd

Costa Mesa, CA 92626

Orange County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATIONS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Checkone: THIS ACTION SHOULD NED TO: ] WHITE PLAINS [x] MANHATTAN

 
 

DATE 5/1/19 SIGNATURE OF ATTORNEY OF RECORD ONO TO PRACTICE IN THIS DISTRICT
[@ YES (DATE ADMITTED Mo.06_____ Yr. 2016__)
RECEIPT # Attorney Bar Code # 5377254
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form Save o . Print :
